Exhibit 10.17

 

 

 

 

FIRST INCREMENTAL FACILITY AMENDMENT

Dated as of February 1, 2019

to the

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 22, 2019

among

GRAND CANYON EDUCATION, INC.,

 as the Borrower,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED THEREIN,

 as the Guarantors,

 

BANK OF AMERICA, N.A.,

 as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY THERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 as Sole Lead Arranger and Sole Bookrunner

 

 





--------------------------------------------------------------------------------

 



 

FIRST INCREMENTAL FACILITY AMENDMENT

THIS FIRST INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of
February 1, 2019 to the Credit Agreement referenced below is by and among GRAND
CANYON EDUCATION, INC., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Incremental Lenders (defined
below)  and BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of January 22, 2019 (as amended by that certain First Amendment dated as of
January 31, 2019 and as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors party thereto, the Lenders identified therein and the Administrative
Agent; and

WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.16 of the Credit Agreement certain Lenders identified on the signature
pages hereto (collectively, the “Incremental Lenders”) have agreed to (x)
provide an increase in the Aggregate Revolving Commitments in the aggregate
amount of $18,750,000 (such increase, the “Incremental Revolving Facility”) and
(y)  increase the principal amount of the Term Loan in the aggregate amount of
$56,250,000 (such increase, the “Incremental Term Loan”).

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement (as amended by this Amendment).

2.          Establishment of Incremental Facilities.

2.1        Incremental Facility Amendment. This Amendment is an Incremental
Facility Amendment.

2.2        Incremental Revolving Increase.  Each Incremental Lender agrees that
its Revolving Commitment is the amount set forth opposite such Incremental
Lender’s name on Schedule 1 hereto.

2.3        Incremental Term Loan.  Subject to the terms and conditions set forth
herein and in the Credit Agreement, each Incremental Lender severally agrees to
make its portion of the Incremental Term Loan to the Borrower in Dollars in a
single advance on the date hereof in an amount equal to such Lender’s commitment
to the Incremental Term Loan set forth on Schedule 1 hereto.  The Incremental
Term Loan is an additional advance of the Term Loan.  The advance of the Term
Loan made on the Closing Date and the Incremental Term Loan shall be deemed one
term loan constituting the Term Loan and shall be subject to all of the terms
and conditions of the Credit Agreement applicable to the Term Loan.

2.4        New Lenders.  From and after the date hereof, each Person identified
on the signature pages hereto as an “Incremental Lender”  that is not a party to
the Credit Agreement immediately prior to giving effect to this Amendment (each,
a “New Lender”) shall be deemed to





 

--------------------------------------------------------------------------------

 



 

be a party to the Credit Agreement and a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents.

3.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon satisfaction of each of the following conditions precedent
in each case in a manner satisfactory to the Administrative Agent:

3.1        Amendment.  Receipt by the Administrative Agent of executed
counterparts of this Amendment properly executed by a Responsible Officer of the
Borrower, the Guarantor, each Incremental Lender and the Administrative Agent.

3.2        Opinions of Counsel.  Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Borrower, addressed to the
Administrative Agent and each Lender, dated as of the date of this Amendment.

3.3        Secretary’s Certificates.  Receipt by the Administrative Agent of (i)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment, (ii) copies of the
Organizational Documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a Responsible Officer such Loan Party to be true and correct as of
the date hereof and (iii) such documents and certifications as the
Administrative Agent may require to evidence that each Loan Party is duly
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state of organization or formation.

3.4        Notes.  Receipt by the Administrative Agent of Notes dated as of the
date of the First Incremental Facility Amendment executed by a Responsible
Officer of the Borrower in favor of each New Lender requesting a Note from the
Borrower.

3.5        Representations and Warranties.  The representations and warranties
of each Loan Party contained in Article VI of the Credit Agreement or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect which such representation and warranty shall be true and correct in all
respects, on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.

3.6        No Default.  No Default shall exist or would result from the
incurrence of the Incremental Term Loan or the Incremental Revolving Facility or
from the application of the proceeds thereof.

3.7        Fees.  Receipt by the Administrative Agent, the Arranger and the
Incremental Lenders of any fees required to be paid on or before the date of
this Amendment.

For purposes of determining whether the conditions set forth in this Section 3
have been satisfied, by releasing its signature page hereto, each New Lender
shall be deemed to have consented to, approved,





3

--------------------------------------------------------------------------------

 



 

accepted or be satisfied with each document or other matter required hereunder
to be consented to or approved by, or acceptable or satisfactory to, such New
Lender.

4.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including all such references in the representations and
warranties in the Credit Agreement and the other Loan Documents) shall be deemed
to include this Amendment

5.          Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
does not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

6.          Reaffirmation of Security Interests.  Each Loan Party (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment does not in any manner impair
or otherwise adversely affect any of the Liens granted in or pursuant to the
Loan Documents.

7.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

8.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by fax transmission or e-mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

9.          Governing Law.  This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.

[SIGNATURE PAGES FOLLOW]

 

 



4

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Incremental Facility Amendment to be duly executed and delivered as of the
date first above written.

BORROWER:

GRAND CANYON EDUCATION, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel E. Bachus

 

Name: Daniel E. Bachus

 

Title: Chief Financial Officer

 

 

GUARANTORS:

ORBIS EDUCATION SERVICES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Daniel E. Bachus

 

Name: Daniel E. Bachus

 

Title: Treasurer and Secretary

 

 





FIRST INCREMENTAL FACILITY AMENDMENT

GRAND CANYON EDUCATION, INC.

--------------------------------------------------------------------------------

 



 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Linda Lov

 

Name: Linda Lov

 

Title: Assistant Vice President

 





FIRST INCREMENTAL FACILITY AMENDMENT

GRAND CANYON EDUCATION, INC.

--------------------------------------------------------------------------------

 



 

 

UMB BANK, N.A., as Incremental Lender

 

 

 

 

 

By:

/s/ Vincent P. Burke

 

Name: Vincent P. Burke

 

Title: Sr. Vice President – UMB Commercial Banking

 





FIRST INCREMENTAL FACILITY AMENDMENT

GRAND CANYON EDUCATION, INC.

--------------------------------------------------------------------------------

 



 

 

BANK OF THE WEST, as Incremental Lender

 

 

 

 

 

By:

/s/ David Scott

 

Name: David Scott

 

Title: Director, Sr. Relationship Manager

 

 

 



FIRST INCREMENTAL FACILITY AMENDMENT

GRAND CANYON EDUCATION, INC.

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

INCREMENTAL LENDER COMMITMENTS

 

 

 

 

 

 

 

 

Incremental Lender

    

 

Revolving Commitment

    

 

Incremental Term Loan Commitment

 

UMB Bank, N.A.

 

$

12,500,000.00 

 

$

37,500,000.00 

 

Bank of the West

 

$

6,250,000.00 

 

$

18,750,000.00 

 

Total

 

$

18,750,000.00 

 

$

56,250,000.00 

 

 

 

--------------------------------------------------------------------------------